Exhibit 10.1

 

LANTHEUS MI HOLDINGS, INC.

 

2013 EQUITY INCENTIVE PLAN

 

EFFECTIVE AS OF APRIL 30, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

SECTION 1.

PURPOSE

1

 

 

 

SECTION 2.

ADMINISTRATION

1

 

 

 

SECTION 3.

ELIGIBILITY

1

 

 

 

SECTION 4.

SHARES SUBJECT TO PLAN

2

 

 

 

 

a.

Basic Limitation

2

 

b.

Additional Shares

2

 

 

 

 

SECTION 5.

AWARDS

2

 

 

 

 

a.

Types of Awards

2

 

b.

Award Agreements

2

 

c.

No Rights as a Shareholder

2

 

 

 

 

SECTION 6.

OPTIONS

3

 

 

 

 

a.

Grant of Options

3

 

b.

Options Award Agreement

3

 

c.

Method of Exercise

3

 

 

 

 

SECTION 7.

STOCK APPRECIATION RIGHTS

3

 

 

 

 

a.

Generally

3

 

b.

Stock Appreciation Rights Award Agreement

4

 

 

 

 

SECTION 8.

RESTRICTED STOCK

4

 

 

 

 

a.

Generally

4

 

b.

Restricted Stock Award Agreement

4

 

c.

Voting Rights

4

 

d.

Section 83(b) Election

4

 

 

 

 

SECTION 9.

RESTRICTED STOCK UNITS

4

 

 

 

 

a.

Generally

4

 

b.

Settlement of Restricted Stock Units

5

 

 

 

 

SECTION 10.

OTHER STOCK-BASED AWARDS

5

 

 

 

SECTION 11.

PAYMENT FOR SHARES

5

 

 

 

 

a.

General Rule

5

 

b.

Surrender of Shares

5

 

c.

Services Rendered

5

 

d.

Promissory Note

6

 

e.

Net Exercise

6

 

f.

Exercise/Sale

6

 

g.

Discretion of Board

6

 

 

 

 

SECTION 12.

TERMINATION OF SERVICE

6

 

 

 

 

a.

Termination for Cause

6

 

b.

Termination Due to Death or Disability

6

 

i

--------------------------------------------------------------------------------


 

 

c.

Termination Without Cause

7

 

d.

Termination for any Other Reason

7

 

e.

Leave of Absence

7

 

 

 

 

SECTION 13.

ADJUSTMENT OF SHARES

7

 

 

 

 

a.

General

7

 

b.

Mergers and Consolidations

7

 

 

 

 

SECTION 14.

SECURITIES LAW REQUIREMENTS

8

 

 

 

SECTION 15.

GENERAL TERMS

8

 

 

 

 

a.

Nontransferability of Awards

8

 

b.

Restrictions on Transfer of Shares

9

 

c.

Settlement of Awards

9

 

d.

Compliance with Section 409A of the Code

9

 

e.

Withholding Requirements

10

 

f.

No Guarantees Regarding Tax Treatment

10

 

g.

No Retention Rights or Right to Awards

10

 

h.

Severability

10

 

i.

No Constraint on Corporate Action

11

 

j.

Successors

11

 

k.

Unfunded Plan

11

 

 

 

 

SECTION 16.

DURATION AND AMENDMENTS

11

 

 

 

 

a.

Term of the Plan

11

 

b.

Right to Amend or Terminate the Plan

11

 

c.

Effect of Amendment or Termination

11

 

d.

Modification, Extension and Assumption of Awards

12

 

e.

Initial Public Offering

12

 

 

 

 

SECTION 17.

DEFINITIONS

12

 

 

 

 

a.

“Affiliate”

12

 

b.

“Avista Entity”

12

 

c.

“Award”

12

 

d.

“Award Agreement”

12

 

e.

“Board”

12

 

f.

“Business Day”

13

 

g.

“Cause”

13

 

h.

“Change of Control”

13

 

i.

“Code”

13

 

j.

“Company”

13

 

k.

“Disability”

13

 

l.

“Employee Shareholders’ Agreement”

14

 

m.

“Exchange Act”

14

 

n.

“Fair Market Value”

14

 

o.

“Initial Public Offering”

14

 

p.

“Option”

14

 

q.

“Other Stock-Based Award”

14

 

r.

“Participant”

14

 

s.

“Person”

14

 

ii

--------------------------------------------------------------------------------


 

 

t.

“Plan”

14

 

u.

“Recapitalization”

14

 

v.

“Restriction Period”

14

 

w.

“Restricted Stock”

15

 

x.

“Restricted Stock Unit”

15

 

y.

“Section 409A”

15

 

z.

“Securities Act”

15

 

aa.

“Service”

15

 

bb.

“Shares”

15

 

cc.

“Shareholders’ Agreement”

15

 

dd.

“Stock Appreciation Right”

15

 

ee.

“Subsidiary”

15

 

 

 

 

SECTION 18.

MISCELLANEOUS

15

 

 

 

 

a.

Choice of Law

15

 

b.

Adoption

15

 

iii

--------------------------------------------------------------------------------


 

LANTHEUS MI HOLDINGS, INC.

 

2013 EQUITY INCENTIVE PLAN

 

SECTION 1. PURPOSE.

 

The purpose of the Plan is to attract and retain the best available personnel,
to provide additional incentive to persons who provide services to the Company
and its Subsidiaries, and to promote the success of the Company’s business. 
Unless the context otherwise requires, capitalized terms used herein are defined
in Section 17.  The Plan is a “compensatory benefit plan” within the meaning of
Rule 701 under the Securities Act, and all Awards granted under the Plan are
intended to qualify for an exemption from the registration requirements under
the Securities Act, including, without limitation, pursuant to Rule 701 of the
Securities Act or Regulation D.

 

SECTION 2. ADMINISTRATION.

 

The Plan shall be administered by the Board.  The Board shall have full
authority and sole discretion to take any actions it deems necessary or
advisable for the administration and operation of the Plan, subject to the terms
and conditions of the Plan, including, without limitation, the right to construe
and interpret the provisions of the Plan or any Award, to provide for any
omission in the Plan, to resolve any ambiguity or conflict under the Plan or any
Award, to accelerate vesting of or otherwise waive any requirements applicable
to any Award, to extend the term or any period of exercisability of any Award,
to modify the purchase price or Exercise Price under any Award, to establish
terms or conditions applicable to any Award and to review any decisions or
actions made or taken by the Board.  All decisions, interpretations and other
actions of the Board shall be final and binding on all Participants and other
persons deriving their rights from a Participant.  Notwithstanding anything to
the contrary herein, no action taken by the Board shall adversely affect in any
material respect the rights granted to any Participant under any outstanding
Award without the Participant’s written consent.

 

SECTION 3. ELIGIBILITY.

 

The Board is authorized to grant Awards to employees, directors (including,
non-employee directors) and consultants of the Company or any Subsidiary of the
Company; provided, that Options and Stock Appreciation Rights may only be
granted to those employees, directors and consultants with respect to whom the
Company is an “eligible issuer” within the meaning of Section 409A.  Employees,
directors and consultants who have been granted Awards shall be Participants in
the Plan with respect to such Awards.  The designation of an individual as a
Participant in any year shall not require that the Board designate such
individual to receive an Award in any other year or to receive the same type or
amount of Award in any other year.

 

1

--------------------------------------------------------------------------------


 

SECTION 4. SHARES SUBJECT TO PLAN.

 

a.              Basic Limitation.  Subject to the following provisions of this
Section 4 and Section 13, the maximum number of Shares that may be issued
pursuant to Awards under the Plan is 1,500,000 (one million five hundred
thousand) Shares.  Shares may only be authorized but unissued Shares and, may
not be treasury Shares.  Where an Award is granted in tandem, the number of
Shares charged against the Basic Limitation shall be the maximum number of
Shares that may be issued pursuant to the Award.

 

b.              Additional Shares.  In the event that any outstanding Award
expires, is cancelled or otherwise terminated without consideration (i.e.,
Shares or cash) therefor, any rights to acquire Shares allocable to the
unexercised or unvested portion of such Award shall again be available for the
purposes of the Plan.  In the event that Shares issued under the Plan are
reacquired by the Company pursuant to any forfeiture provision without
consideration (i.e., Shares or cash) therefor, such Shares shall again be
available for the purposes of the Plan.

 

SECTION 5. AWARDS.

 

a.              Types of Awards.  The Board may, in its sole discretion, make
Awards of one or more of the following:  Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units and Other Stock-Based Awards.  The
Company shall make Awards directly or cause one or more of its Subsidiaries to
make Awards; provided, however, that the Company shall be responsible for
causing any such Subsidiary to comply with the terms of any Award and the Plan. 
Awards may be granted singly or in tandem.

 

b.              Award Agreements.  Each Award made under the Plan shall be
evidenced by an Award Agreement (which need not be identical), and no Award
shall be valid without any such agreement.  An Award shall be subject to all
applicable terms and conditions of the Plan and to any other terms and
conditions which the Board in its sole discretion deems appropriate for
inclusion in the Award Agreement, provided such terms and conditions are not
inconsistent with the Plan.  Accordingly, in the event of any conflict between
the provisions of the Plan and any such Award Agreement, the provisions of the
Plan shall prevail.  Each Award Agreement shall provide, in addition to any
terms and conditions required to be provided in such agreement pursuant to any
other provision of this Plan, the following terms:

 

(i)                                     Number of Shares.  The number of Shares
subject to the Award, if any, which number shall be subject to adjustment in
accordance with Section 13.

 

(ii)                                  Price.  Where applicable, each Award
Agreement shall designate the price, if any, to acquire any Shares underlying
the Award, which price shall be payable in a form described in Section 11 and
subject to adjustment pursuant to Section 13.

 

(iii)                               Vesting.  Each Award Agreement shall specify
the dates and events on which all or any installment of the Award shall be
vested and nonforfeitable.

 

c.               No Rights as a Shareholder.  A Participant, or a transferee of
a Participant, shall have no rights as a shareholder with respect to any Shares
covered by an Award until Shares are actually issued in the name of such person
(or if Shares will be held in street name, to a broker who will

 

2

--------------------------------------------------------------------------------


 

hold such Shares on behalf of such person), except as set forth in
Section 8(c) or as may be set forth in the Award Agreement.

 

SECTION 6. OPTIONS.

 

a.              Grant of Options.  The Board may, in its sole discretion, grant
Options. All Options shall be nonqualified stock options.  The Plan does not
provide for the grant of “incentive stock options” within the meaning of
Section 422 of the Code.

 

b.              Options Award Agreement.  Each agreement evidencing an Award of
an Option shall contain the following information, which shall be determined by
the Board, in its sole discretion:

 

(i)                                     Exercise Price.  Each Award Agreement
shall state the per share exercise price, which shall not be less than 100% of
the Fair Market Value of a Share on the date of grant unless such Option
otherwise would satisfy Section 409A, and except in the case provided by
Section 13.

 

(ii)                                  Exercisability.  Each Award Agreement
shall specify the dates and events when all or any installment of the Option
becomes exercisable.

 

(iii)                               Term.  Each Award Agreement shall state the
term of each Option (including the circumstances under which such Option will
expire prior to the stated term thereof), which shall not exceed ten years from
the date of grant.

 

c.               Method of Exercise.  Options shall be exercised by the delivery
of a notice of exercise to the Company or an agent designated by the Company in
a form specified or accepted by the Board, or by complying with any alternative
procedures which may be authorized by the Board, setting forth the number of
Shares with respect to which the Option is to be exercised, accompanied by full
payment for the Shares (including satisfaction of any applicable tax
withholding).  As soon as practicable after receipt of written notification of
exercise, full payment (including satisfaction of any applicable tax
withholding) and satisfaction of any other conditions set forth in the
applicable Award Agreement, the Company shall deliver to the Participant
evidence of book entry Shares, or upon the Participant’s request, Share
certificates in an appropriate amount based upon the number of Shares purchased
under the Option(s).  The Company, at the Board’s election and in its sole
discretion, may settle any Options requested to be exercised in Shares or cash.

 

SECTION 7. STOCK APPRECIATION RIGHTS.

 

a.              Generally.  The Board may, in its sole discretion, grant “Stock
Appreciation Rights”.  A Stock Appreciation Right means a right to receive a
payment in cash, Shares or a combination thereof, in the sole discretion of the
Board, in an amount equal to the excess of (i) the Fair Market Value, or other
specified valuation, of a number of Shares on the date the right is exercised
over (ii) the base value (as determined by the Board and specified in any Award
Agreement).  If a Stock Appreciation Right is granted in tandem with or in
substitution for an Option, the designated Fair Market Value in the Award
Agreement shall reflect the Fair Market Value of the Shares underlying the
Awards on the date the Option is granted.

 

3

--------------------------------------------------------------------------------


 

b.              Stock Appreciation Rights Award Agreement.  Each agreement
evidencing an Award of Stock Appreciation Rights shall contain the following
information, which shall be determined by the Board, in its sole discretion:

 

(i)                                     Base Value.  Each Award Agreement shall
specify the base value of the Shares above which a Participant shall be entitled
to share in the appreciation in the value of such Shares.  The per share initial
Base Value shall not be less than 100% of the Fair Market Value of a Share on
the date of grant unless such Stock Appreciation Right otherwise would satisfy
Section 409A, and except in the case provided by Section 13.

 

(ii)                                  Exercisability.  Each Award Agreement
shall specify how all or any portion of a Stock Appreciation Right shall be
exercisable.

 

(iii)                               Term.  Each Award Agreement shall state the
term of each Stock Appreciation Right (including the circumstances under which
such Stock Appreciation Right will expire prior to the stated term thereof),
which shall not exceed ten years from the date of grant.

 

SECTION 8. RESTRICTED STOCK

 

a.              Generally.  The Board is hereby authorized to grant Shares that
are subject to a risk of forfeiture and contain such other restrictions,
including restrictions on transferability, as the Board shall determine.  Each
such Share shall be known as a share of Restricted Stock.

 

b.              Restricted Stock Award Agreement.  Each agreement evidencing an
Award of Restricted Stock shall specify the restriction period and such other
such terms, including vesting, term and transfer restrictions, as determined by
the Board, in its sole discretion.  If Restricted Stock will be granted or the
restrictions shall have lapsed upon the achievement of performance goals over a
performance period, such Award of Restricted Stock shall be referred to as
“Performance Shares”.

 

c.               Voting Rights.  Unless otherwise determined by the Board and
set forth in a Participant’s Award Agreement, to the extent permitted or
required by law, as determined by the Board, Participants holding Shares of
Restricted Stock granted hereunder shall not have the right to exercise voting
rights with respect to Shares of Restricted Stock during the Restriction Period.

 

d.              Section 83(b) Election.  The Board may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Section 83(b) of the Code.  If a Participant makes an election pursuant to
Section 83(b) of the Code concerning a Restricted Stock Award, the Participant
shall be required to file promptly a copy of such election with the Company.

 

SECTION 9. RESTRICTED STOCK UNITS.

 

a.              Generally.  The Board may, in its sole discretion, grant
Restricted Stock Units, where in each case one unit shall be a notional account
representing one Share.

 

4

--------------------------------------------------------------------------------


 

b.              Settlement of Restricted Stock Units.  Restricted Stock Units
shall be settled in Shares unless the Award Agreement expressly provides for
settlement of all or a portion of the Restricted Stock Units in cash equal to
the Fair Market Value of the Shares that would otherwise be distributed in
settlement of such units.  Shares distributed to settle a Restricted Stock Unit
may be issued with or without payment or consideration therefor, except as may
be required by applicable law or the Board, in its sole discretion, as set forth
in the Award Agreement.  The Board may, in its sole discretion, establish a
program to permit participants to defer payments and distributions made in
respect of Restricted Stock Units.

 

SECTION 10. OTHER STOCK-BASED AWARDS.

 

The Board may, in its sole discretion, grant Awards of Shares and Awards that
are valued, in whole or in part, by reference to, or are otherwise based on the
Fair Market Value of, Shares, including, without limitation, dividend equivalent
rights and other phantom awards.  Such Other Stock-Based Awards shall be in such
form and dependent on such conditions as the Board shall determine, including,
without limitation, the right to receive one or more Shares (or the equivalent
cash value of such Shares) upon the completion of a specified period of Service,
the occurrence of an event and/or the attainment of performance objectives.  The
Board shall determine to whom and when Other Stock-Based Awards will be made,
the number of Shares to be awarded under (or otherwise related to) such Other
Stock-Based Awards, whether such Other Stock-Based Awards shall be settled in
cash, Shares, additional Awards or other securities or property and all other
terms and conditions of such Awards (including, without limitation, the vesting
provisions thereof and provisions ensuring that all Shares so awarded and issued
shall be fully paid and non-assessable).  Each Other Stock-Based Award grant
shall be evidenced by an Award Agreement, which shall conform to the
requirements of the Plan.

 

SECTION 11. PAYMENT FOR SHARES.

 

a.              General Rule.  The Exercise Price of Options and/or the purchase
price (if any) of Shares issuable under the Plan shall be payable in cash or
personal check at the time when such Shares are purchased, except as otherwise
provided in this Section 11.

 

b.              Surrender of Shares.  Only to the extent permitted by the Board,
in its sole discretion, all or any part of the purchase price and any applicable
withholding requirements may be paid by surrendering, or attesting to the
ownership of Shares that have fully vested, and are already owned by the
Participant.  Such Shares shall be surrendered to the Company in good form for
transfer and shall be valued at their Fair Market Value on the date when the
Option is exercised or payment is made (or, in the case of any applicable
withholding requirements, Fair Market Value on the date the tax is to be
determined).  The Participant shall not surrender, or attest to the ownership
of, Shares in payment of any portion of the purchase price (or withholding) if
such action would cause the Company or any Subsidiary thereof to recognize a
compensation expense (or additional compensation expense) with respect to the
applicable Award for financial reporting purposes, unless the Board consents
thereto.

 

c.               Services Rendered.  At the sole discretion of the Board, and
except as required by applicable law, Shares may be awarded under the Plan in
consideration of services rendered to the Company or a Subsidiary thereof prior
to or after the Award.

 

5

--------------------------------------------------------------------------------


 

d.              Promissory Note.  At the sole discretion of the Board, all or a
portion of the Exercise Price of Options and/or the purchase price (if any) of
Shares issuable under the Plan and any applicable withholding requirements may
be paid with a full-recourse promissory note.  However, the par value of the
Shares, if newly issued, shall be paid in cash.  The Shares shall be pledged as
security for payment of the principal amount of the promissory note and interest
thereon.  The interest rate payable under the terms of the promissory note shall
not be less than the minimum rate (if any) required to avoid the imputation of
additional interest or the creation of original issue discount under the Code. 
Subject to the foregoing, the Board (at its sole discretion) shall specify the
term, interest rate, amortization requirements (if any) and other provisions of
such note.

 

e.               Net Exercise.  Only to the extent permitted by the Board, in
its sole discretion, payment of all or any portion of the exercise price or
purchase price under any Award under the Plan and any applicable withholding
requirements may be made by reducing the number of Shares otherwise deliverable
pursuant to the Award by the number of such Shares having a Fair Market Value
equal to the aggregate exercise price or purchase price (or, in the case of any
applicable withholding requirements, Fair Market Value on the date the tax is to
be determined).  For the avoidance of doubt, the Company will not withhold any
amounts greater than the minimum statutory total tax that could be imposed in
connection with any such taxable event.

 

f.                Exercise/Sale.  After an Initial Public Offering, at any time,
payment may be made in whole or in part by the delivery (on a form prescribed by
the Company) of an irrevocable direction (i) to a securities broker approved by
the Company to sell Shares and to deliver all or part of the sales proceeds to
the Company, (ii) to pledge Shares to a securities broker or lender approved by
the Company as security for a loan, and to deliver all or part of the loan
proceeds to the Company, in each case in payment of all or part of the purchase
price and any withholding requirements, or (iii) in a manner described in
Section 11(e) above.

 

g.              Discretion of Board.  Should the Board exercise its sole
discretion to permit the Participant to pay the purchase price under an Award in
whole or in part in accordance with Sections 11(b) through (f) above, it shall
not be bound to permit such alternative method of payment for the remainder of
any such Award or with respect to any other Award or Participant under the
Plan.  The Board may authorize any additional method of payment that it
determines, in its sole discretion, to be consistent with applicable law and the
purpose of the Plan.

 

SECTION 12. TERMINATION OF SERVICE.

 

a.              Termination for Cause.  Unless otherwise provided in an Award
Agreement, in the event that a Participant’s Service is terminated for Cause,
all Awards, including vested Options and Stock Appreciation Rights, held by the
Participant shall terminate and be forfeited without consideration, effective on
the date the Participant’s Service is terminated for Cause.

 

b.              Termination Due to Death or Disability.  Unless otherwise
provided in an Award Agreement, in the event that a Participant’s Service is
terminated due to death or Disability, (i) all unvested Awards held by the
Participant shall terminate and be forfeited without consideration effective as
of the date the Participant’s Service is terminated and (ii) all vested Options
and Stock Appreciation Rights shall terminate and be forfeited on the earlier of
(a) one

 

6

--------------------------------------------------------------------------------


 

(1) year following the termination of Service and (b) the expiration of the term
of such Options and Stock Appreciation Rights.

 

c.               Termination Without Cause.  Unless otherwise provided in an
Award Agreement, in the event that a Participant’s Service is terminated by the
Company and its Subsidiaries without Cause and other than as provided in
Section 12.b., (i) all unvested Awards held by the Participant shall terminate
and be forfeited without consideration effective as of the date the
Participant’s Service is terminated and (ii) all vested Options and Stock
Appreciation Rights shall terminate and be forfeited on the earlier of (a) the
date the term of such Options and Stock Appreciation Rights expires and
(b) sixty (60) days following the termination of the Participant’s Service.

 

d.              Termination for any Other Reason.  Unless otherwise provided in
an Award Agreement, in the event that a Participant’s Service is terminated for
any reason other than pursuant to Sections 12.a. through c. above, (i) all
unvested Awards held by the Participant shall terminate and be forfeited without
consideration effective as of the date the Participant’s Service is terminated
and (ii) all vested Options and Stock Appreciation Rights shall terminate and be
forfeited on the earlier of (a) the date the term of such Options and Stock
Appreciation Rights expires and (b) forty-five (45) days following the
termination of the Participant’s Service.

 

e.               Leave of Absence.  For purposes of this Section 12, Service
shall be deemed to continue while a Participant is on a bona fide leave of
absence, if such leave is approved by the Company in writing or if continued
crediting of service for this purpose is expressly required by the terms of such
leave or by applicable law (as determined by the Board).

 

SECTION 13. ADJUSTMENT OF SHARES.

 

a.              General.  In the event of any corporate event or transaction
(including, but not limited to, a change in the Shares of the Company or the
capitalization of the Company) such as a merger, consolidation, reorganization,
Recapitalization, separation, reverse stock split, split up, spin-off,
combination of Shares, exchange of Shares, dividend in kind, extraordinary cash
dividend, or other like change in capital structure (other than normal cash
dividends) to shareholders of the Company, or any similar corporate event or
transaction, the Board, to prevent dilution or enlargement of Participants’
rights under the Plan, shall, in its sole discretion, (i) substitute or adjust
(a) the number and kind of Shares or other securities that may be issued under
the Plan or under particular forms of Awards, (b) the number and kind of Shares
or other securities subject to outstanding Awards, or (c) the Exercise Price,
grant price or purchase price applicable to outstanding Awards, (ii) grant a
dividend equivalent right, and/or (iii) make or implement other value
determinations applicable to the Plan or outstanding Awards, including making
additional Awards, issuing Shares or making cash payments.

 

b.              Mergers and Consolidations.  In the event that the Company is a
party to a merger or consolidation (including a Change of Control transaction),
outstanding Awards shall be subject to the agreement effecting such merger or
consolidation transaction.  Subject to the terms of the applicable Award
Agreement, the agreement with respect to such merger or consolidation
transaction, without the Participants’ consent, may provide for:

 

7

--------------------------------------------------------------------------------


 

(i)                                     The continuation or assumption of such
outstanding Awards under the Plan by the Company (if it is the surviving entity)
or by the surviving entity or its direct or indirect parent;

 

(ii)                                  The substitution by the surviving entity
or its direct or indirect parent of share awards with substantially equivalent
terms and economic value for such outstanding Awards;

 

(iii)                               The acceleration of the vesting of, right to
exercise, and/or lapse of restrictions under some or all then outstanding Awards
immediately prior to or as of the date of any such merger or consolidation
transaction,

 

(iv)                              The expiration of such outstanding Awards to
the extent not timely exercised or purchased by the date of any such merger or
consolidation transaction or other date thereafter designated by the Board,
after reasonable advance written notice thereof to the holder of each such
Award; or

 

(v)                                 The cancellation of all or any portion of
outstanding Awards for fair value (in the form of cash, Shares, other property
or any combination thereof) as determined in the sole discretion of the Board
and which value may be zero; provided, that, in the case of vested Options and
Stock Appreciation Rights or similar Awards, the fair value shall equal the
excess, if any, of the value of the consideration to be paid in any such merger
or consolidation transaction to holders of the same number of Shares subject to
such Awards (or, if no such consideration is paid, Fair Market Value of the
Shares subject to such outstanding Awards or portion thereof being canceled)
over the aggregate exercise price, purchase price or grant price, as applicable,
with respect to such Awards or portion thereof being canceled, or if no such
excess, zero.

 

SECTION 14. SECURITIES LAW REQUIREMENTS.

 

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares comply with (or are exempt from) all applicable requirements of law,
including (without limitation) the Securities Act, state or foreign securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.  The
Company shall not be obligated to file any registration statement under any
applicable securities laws to permit the purchase or issuance of any Shares
under the Plan, and accordingly any certificates for Shares may have an
appropriate legend or statement of applicable restrictions endorsed thereon. 
Each Participant and any person deriving its rights from any Participant shall,
as a condition to the purchase or issuance of any Shares under the Plan, deliver
to the Company an agreement or certificate containing such representations,
warranties and covenants as the Company may deem necessary or appropriate to
ensure that the issuance of Shares is not required to be registered under any
applicable securities laws.

 

SECTION 15. GENERAL TERMS.

 

a.              Nontransferability of Awards.  Unless otherwise permitted by the
Board, in its sole discretion, no Award may be transferred, assigned, pledged or
hypothecated by any Participant

 

8

--------------------------------------------------------------------------------


 

except in compliance with the terms of the applicable Award Agreement.  The
exercisability of an Option or other right to acquire Shares under the Plan by
someone other than the Participant shall be governed by the agreement pursuant
to which such Option or other right is granted.

 

b.              Restrictions on Transfer of Shares.  Any Shares issued under the
Plan shall be subject to such vesting and special forfeiture conditions,
repurchase rights, rights of first offer and other transfer restrictions as the
Board may determine, including as set forth in the Employee Shareholders
Agreement.  Such restrictions shall be set forth in the applicable Award
Agreement or any shareholders’ agreement and shall apply in addition to any
restrictions that may apply to holders of Shares generally.

 

c.               Settlement of Awards.  The Board shall determine whether cash,
Awards, other securities or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional shares or any rights thereto shall
be issued, rounded, forfeited or otherwise eliminated.

 

d.              Compliance with Section 409A of the Code.

 

(i)                                     The Company intends that the Plan and
all Awards be construed to avoid the imposition of additional taxes, interest
and penalties pursuant to Section 409A. Notwithstanding the Company’s intention,
in the event that any Award is subject to such additional taxes, interest or
penalties pursuant to Section 409A, the Board may, in its sole discretion and
without a Participant’s prior consent, amend the Plan and/or Awards, adopt
policies and procedures or take any other actions (including amendments,
policies, procedures and actions with retroactive effect) as are necessary or
appropriate to (a) exempt the Plan and/or any Award from the application of
Section 409A, (b) preserve the intended tax treatment of any such Award or
(c) comply with the requirements of Section 409A, including, without limitation,
any such regulations, guidance, compliance programs and other interpretative
authority that may be issued after the date of the grant.  In no event shall the
Company or any of its Subsidiaries or Affiliates or their respective directors,
officers, agents, attorneys, employees, executives, shareholders, members,
managers, trustees, fiduciaries, representatives, principals, accountants,
insurers, successors or assigns be liable for any additional tax, interest or
penalties that may be imposed on a Participant under Section 409A or any damages
for failing to comply with Section 409A.

 

(ii)                                  Notwithstanding any contrary provision in
the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” (within the meaning of Section 409A) that are otherwise required
to be made under the Plan or any Award Agreement to a “specified employee” (as
defined under Section 409A) as a result of his or her “separation from service”
(other than a payment that is not subject to Section 409A) shall be delayed for
the first six (6) months following such separation from service (or, if earlier,
until the date of death of the specified employee) and shall instead be paid (in
a manner set forth in the Award Agreement) on the day that immediately follows
the end of such six-month period or as soon as administratively practicable
thereafter. Any remaining payments of

 

9

--------------------------------------------------------------------------------


 

nonqualified deferred compensation shall be paid without delay and at the time
or times such payments are otherwise scheduled to be made.

 

(iii)                               A termination of Service shall not be deemed
to have occurred for purposes of any provision of the Plan or any Award
Agreement providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under Section 409A upon or
following a termination of Service (but not for purposes of determining vesting
or forfeiture), unless such termination is also a “separation from service”
within the meaning of Section 409A and the payment thereof prior to a
“separation from service” would violate Section 409A. For purposes of any such
provision of the Plan or any Award Agreement relating to any such payments or
benefits, references to a “termination,” “termination of employment,”
“termination of Service,” or like terms shall mean “separation from service.”

 

e.               Withholding Requirements.  The Company shall have the power and
the right to deduct or withhold automatically from any amount deliverable under
the Award or otherwise, or to require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Plan. Participants may elect, subject
to the approval of the Board, in its sole discretion, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that could be imposed in connection with any such taxable
event.

 

f.                No Guarantees Regarding Tax Treatment. Participants (or their
beneficiaries) shall be responsible for all taxes with respect to any Awards
under the Plan. The Board and the Company make no guarantees to any Person
regarding the tax treatment of Awards or payments made under the Plan. Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any tax on any Person with respect to any Award under
Section 409A, Section 280G or 457A of the Code or otherwise, and none of the
Company, any of its Subsidiaries or Affiliates or any of their employees,
directors, officers, representatives, stockholders, members or Affiliates shall
have any liability to a Participant with respect thereto.

 

g.              No Retention Rights or Right to Awards.  Nothing in the Plan or
in any Award granted under the Plan shall confer upon a Participant any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Subsidiary
thereof employing or retaining the Participant) or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her Service at
any time and for any reason, with or without cause.  No Participant or other
Person shall have any claim to be granted any Award, and there is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards.

 

h.              Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any Person or Award, or would disqualify the Plan or any Award under
any law deemed applicable by the Board, such provision shall be construed or
deemed amended to conform to applicable laws, or, if it cannot be so

 

10

--------------------------------------------------------------------------------


 

construed or deemed amended without, in the determination of the Board,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award, and the remainder of the Plan
and any such Award shall remain in full force and effect.

 

i.                 No Constraint on Corporate Action.  Nothing in the Plan shall
be construed to (i) limit, impair or otherwise affect the Company’s or any
Subsidiaries’ right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets; or (ii) limit the right or power of the Company or any
Subsidiary to take any action that it deems necessary or appropriate.

 

j.                 Successors.  All obligations of the Company under the Plan
with respect to Awards granted hereunder shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business or assets of the Company.

 

k.              Unfunded Plan.  Participants shall have no right, title or
interest whatsoever in or to any investments which the Company may make to aid
it in meeting its obligations under the Plan.  Nothing contained in the Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, nor a fiduciary relationship between the Company and
any Participant, beneficiary, legal representative or any other person.  To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the rights of an unsecured
general creditor of the Company.  All payments to be made hereunder shall be
paid from the general funds of the Company and no special or separate fund shall
be established and no segregation of assets shall be made to assure payment of
such amounts.  The Plan is not intended to be subject to the Employee Retirement
Income Security Act of 1974, as amended.

 

SECTION 16. DURATION AND AMENDMENTS.

 

a.              Term of the Plan.  The Plan, as set forth herein, shall become
effective on the date of its adoption by the Board.  The Plan shall terminate
automatically on the day preceding the 10th anniversary of its adoption by the
Board unless earlier terminated pursuant to Section 16.b. below.

 

b.              Right to Amend or Terminate the Plan.  The Board may amend,
suspend or terminate the Plan at any time and for any reason; provided, however,
that no action taken by the Board shall adversely affect in any material respect
the rights granted to any Participant under any outstanding Awards (other than
pursuant to Section 15.d., in order to implement Section 13 or Section 16.e., or
as the Board deems necessary to comply with applicable law, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act)
without the Participant’s written consent.

 

c.               Effect of Amendment or Termination.  Except as provided in
Section 15(d) hereof, any amendment of the Plan shall not adversely affect in
any respect any Participant’s rights under any Award previously made or granted
under the Plan without the Participant’s consent.  No Shares shall be issued or
sold under the Plan after the termination thereof, except pursuant to an

 

11

--------------------------------------------------------------------------------


 

Award granted prior to such termination.  The termination of the Plan shall not
affect any Awards outstanding on the termination date.

 

d.              Modification, Extension and Assumption of Awards.  Within the
limitations of the Plan, the Board may modify, extend or assume outstanding
Awards or may provide for the cancellation of outstanding Awards in return for
the grant of new Awards for the same or a different number of Shares and at the
same or a different price.  The foregoing notwithstanding, except as provided in
Section 15.d. or Section 13. hereof, no modification of an Award shall, without
the consent of the Participant, impair the Participant’s rights or increase the
Participant’s obligations under such Award or impair the economic value of any
such Award.

 

e.               Initial Public Offering.  Prior to an Initial Public Offering,
the Board may amend and restate this Plan to include such provisions as the
Board determines in good faith necessary or appropriate as a result of the
Company becoming, after an Initial Public Offering, a publicly-traded company,
subject to Section 16(c) hereof.

 

SECTION 17. DEFINITIONS.

 

a.              “Affiliate” shall mean, with respect to any specified Person,
(a) any other Person which directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
such specified Person (for the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise); provided, however,
that neither the Company nor any of its Subsidiaries shall be deemed an
Affiliate of any of the Management Shareholders (as such term is defined in the
Shareholders’ Agreement) or any of the Employee Shareholders (as such term is
defined in the Employee Shareholders’ Agreement) and vice versa, and (b) if such
specified Person is an investment fund, any other investment fund the primary
investment advisor to which is the primary investment advisor to such specified
Person.

 

b.              “Avista Entity” shall mean any of Avista Capital Partners, L.P.,
a Delaware limited partnership, Avista Capital Partners (Offshore), L.P., a
Delaware limited partnership and ACP-Lantern Co-Invest LLC, a Delaware limited
liability company.

 

c.               “Award” shall mean the grant of an Option, Stock Appreciation
Right, Restricted Stock, Restricted Stock Unit or Other Stock-Based Award under
the Plan.

 

d.              “Award Agreement” shall either (i) a written agreement entered
into by the Company and a Participant setting forth the terms and provisions
applicable to an Award, or (ii) a written statement signed by an authorized
officer of the Company to a Participant describing the terms and provisions of
the actual grant of such Award.

 

e.               “Board” shall mean the Board of Directors of the Company, as
constituted from time to time, and/or if such Board of Directors has appointed a
Compensation Committee, the Compensation Committee.

 

12

--------------------------------------------------------------------------------


 

f.                “Business Day” shall mean any day except a Saturday, Sunday or
other day on which commercial banks in New York City are authorized by law to
close.

 

g.              “Cause” shall mean, with respect to any Participant, “Cause” as
defined in the employment agreement, if any, by and between the Company or any
of its Subsidiaries and such Participant, or, if not so defined (i) the
Participant’s breach of any fiduciary duty or legal or contractual obligation to
the Company or any of its Affiliates, or to the Company’s direct or indirect
equity holders; (ii) the Participant’s failure to follow the reasonable
instructions of the Board of Directors of the Company or such Participant’s
direct supervisor, which breach, if curable, is not cured within 10 Business
Days after notice to such Participant or, if cured, recurs within 180 days;
(iii) the Participant’s gross negligence, willful misconduct, fraud,
insubordination, acts of dishonesty or conflict of interest relating to the
Company or any of its Affiliates; or (iv) the Participant’s commission of any
misdemeanor relating to the affairs of the Company or any of its Affiliates or
any felony.

 

h.              “Change of Control” shall mean (a) any transaction or series of
related transactions, in which, after giving effect to such transaction or
transactions any “person” or “group” (as such terms are used in Section 13(d) of
the Exchange Act), other than by a “person” which is an Avista Entity or by a
“group” in which an Avista Entity is a member acquires, directly or indirectly,
in excess of 50% of the voting securities of a Person, or (b) the sale, lease or
other disposition of all or substantially all of the assets of any “person” or
“group” (as such terms are used in Section 13(d) of the Exchange Act), which
shall include with respect to the Company, the Company and its Subsidiaries on a
consolidated basis (including securities of the Company’s directly or indirectly
owned Subsidiaries), other than by a “person” which is an Avista Entity or by a
“group” in which an Avista Entity is a member, to a Person that is not an
Affiliate of such Person; provided, that notwithstanding anything to the
contrary therein, and solely for the purpose of determining the timing of
payment or timing of distribution of any compensation or benefit that
constitutes “nonqualified deferred compensation” within the meaning of
Section 409A, a Change of Control shall not be deemed to occur under the Plan
unless the Change of Control also constitutes a “change in the ownership” of the
Company, a “change in effective control” of the Company, or a “change in the
ownership of a substantial portion of the assets” of the Company under Treasury
Regulations § 1.409A-3(i)(5), or any successor provision.

 

i.                 “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

j.                 “Company” shall mean Lantheus MI Holdings, Inc.

 

k.              “Disability” shall mean, unless otherwise set forth in an Award
Agreement,

 

(i)                                     if a Participant has an effective
employment agreement or service agreement with the Company or a Subsidiary that
defines “Disability” or a like term, the meaning set forth in such agreement at
the time of the Participant’s termination of Service; or, in the absence of such
an effective employment agreement, service agreement or definition,

 

(ii)                                  a Participant’s physical or mental
illness, injury or infirmity which is reasonably likely to prevent and/or
prevents such Participant from performing its essential

 

13

--------------------------------------------------------------------------------


 

job functions for a period of (A) ninety (90) consecutive calendar days or
(B) an aggregate of one hundred twenty (120) calendar days out of any
consecutive twelve (12) month period.

 

l.                 “Employee Shareholders’ Agreement” shall mean that certain
Employee Shareholders’ Agreement, dated as of May 8, 2008, by and among the
Company and the other parties thereto from time  to time (as the same shall be
amended, supplemented or modified from time to time).

 

m.          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

n.              “Fair Market Value” shall mean, as of any date of determination,
with respect to Shares:

 

(i)                                     if the Shares are immediately and freely
tradable on a stock exchange or an over-the-counter market, the closing price
per Share on the preceding day, or if no trades were made on such date, the
immediately preceding day on which trades were made; or

 

(ii)                                  in the absence of such a market for the
Shares, the fair value per Share as determined in good faith by the Board and,
for the purpose of determining the Exercise Price or grant price of an Award,
consistent with the principles of Section 409A.

 

o.              “Initial Public Offering” shall mean the Company’s first Public
Offering.  Public Offering shall mean an underwritten public offering and sale
of shares of Common Stock for cash pursuant to an effective registration
statement under the Securities Act, other than pursuant to a registration
statement on Form S-4 or Form S-8 or any similar or successor form.

 

p.              “Option” shall mean an Option granted under the Plan and
entitling the holder to purchase Shares.

 

q.              “Other Stock-Based Award” shall have the meaning described in
Section 10.

 

r.               “Participant” shall mean an eligible individual to whom an
Award is granted to under the Plan.

 

s.                “Person” shall mean any individual, partnership, corporation,
company, association, trust, joint venture, limited liability company,
unincorporated organization, entity or division, or any government, governmental
department or agency or political subdivision thereof.

 

t.                 “Plan” shall mean this Lantheus MI Holdings, Inc. 2013 Equity
Incentive Plan.

 

u.              “Recapitalization” shall mean an event or series of events
affecting the capital structure of the Company including, but not limited to,
stock dividends, stock splits, rights offers or recapitalizations through large,
non-recurring cash dividends.

 

v.              “Restriction Period” means the period during which Restricted
Stock awarded under Section 8 of this Plan is restricted.

 

14

--------------------------------------------------------------------------------


 

w.            “Restricted Stock” shall have the meaning described in
Section 8(a).

 

x.              “Restricted Stock Unit” shall have the meaning described in
Section 9(a).

 

y.              “Section 409A” means Section 409A of the Code together with all
regulations, guidance, compliance programs, and other interpretative authority
thereunder.

 

z.               “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

 

aa.       “Service” shall mean service as an employee, director (including
non-employee director) or consultant of the Company or any Subsidiary thereof;
provided, that, if a Participant is both an employee and a director of the
Company or any of its Subsidiaries, Service with respect to such Participant
shall only mean Service as an employee of the Company or any of its
Subsidiaries; provided, further that a termination of Service shall not occur
until a termination of Service with the Company and its Subsidiaries.

 

bb.       “Shares” shall mean shares of common stock of the Company, par value
$0.001 per share, or such other class or kind of shares or other securities
resulting from the application of Section 13.

 

cc.         “Shareholders’ Agreement” shall mean that certain Shareholders’
Agreement, dated as of January 8, 2008, by and among the Company, Avista Capital
Partners, LP, Avista Capital Partners (Offshore), LP, ACP-Lantern Co-Invest, LLC
and the Persons listed on Schedule A attached thereto (as the same shall be
amended, supplemented or modified from time to time).

 

dd.       “Stock Appreciation Right” shall have the meaning described in
Section 7(a).

 

ee.         “Subsidiary” shall mean any Person as to which the Company owns or
controls, directly or indirectly, more than 50% percent of the voting securities
of such Person.

 

SECTION 18. MISCELLANEOUS

 

a.              Choice of Law.  All issues concerning the relative rights of the
Company and any Participants with respect to each other shall be governed by the
laws of the State of Delaware.  All other issues concerning the construction,
validity and interpretation of this Plan shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts made
and performed entirely within such state, without regard to the conflicts of
laws rules of such state.  Any legal action or proceeding with respect to the
Plan shall be brought in the courts of the United States for the Southern
District of New York.

 

b.              Adoption.  This Plan has been duly adopted by the Board of
Directors of the Company as of April 30, 2013.

 

15

--------------------------------------------------------------------------------